THE     ATTCDIRXEY        GENERAL
                       OE' TEXAS

                        October 20, 1986




Honorable Terra1 R. Smith           Opinion No. JM-565
Chairman
Criminal Jurisprudence CommL.ttee   Re: Status of the city of Lago
Texas House of Representatives      Vista and the Travis County Muni-
P. 0. Box 2910                      cipal Utility District No. 1 under
Austin, Texas   78769               article 1182c-1, V.T.C.S.

Dear Representative Smith:

     You request an opinion construing sections 2 and 6 of article
1182c-1. V.T.C.S. This statute applies to cities and towns which have
annexed or may annex territ,orywithin water districts. V.T.C.S. art.
1182c-1, Il. It sets out the city's powers and duties toward water
districts it has annexed in whole or in part.

     You inquire about the application of article 1182c-1. V.T.C.S.,
to the city of Lago Vista and Travis County Municipal Utility District
No. 1. The Municipal Ur:L!Hty District [hereinafter the MUD] was
created in 1972 with an arena of approximately nine square miles. In
1984 Lago Vista was inco:rporated as a general law village under
chapter 11 of Title 28, 'I.,T.C.S. As originally incorporated, the
village of Lago Vista was almost entirely within the MUD, encompassing
two square miles of it. In April of 1985, the village of Lago Vista
merged and consolidated w:Lth three other communities, so that the
incorporated area of Lago Vista now includes approximately eight
square miles of the MUD. The remaining square mile of the MlJD is
located entirely within Lzlg;oVista's extraterritorial jurisdiction.
In September 1985, Lago Vista became a general law city operating
under chapters 1 through 10 of Title 28, V.T.C.S. -  See V.T.C.S. art.
961.

     The city of Lago V!.sta now has annexation authority under
articles 970a. 974, and '374g. V.T.C.S., and wishes to annex the
remaining one square mile portion of the MUD which is not included
within its boundaries. The city proposes to annex the remaining
portion of the MUD without automatically assuming all of its debts and
taking over all of its asset:s. You ask whether it may do so.

     Article 1182c-1, V.T.C.:3.,applies to all incorporated cities and
towns "which have heretofore annexed, or hereafter may annex, all or
any part of the territor), within one (1) or more . . . municipal




                               p. 2509
Honorable Terra1 R. Smith - Page 2   ~(JM-565)




utility districts. . . ." V.T.C.S. art. 1182c-1, 91. If all the
territory within the district is annexed, the city is required to take
over the properties and assets of the district, assume     all of its
debts, liabilities and obli$;ations, and perform all of its functions.
V.T.C.S. art. 1182c-1, 92. After the annexation, the district is to
be abolished in accordance with the procedure outlined in section 2 of
article 1182c-1. V.T.C.S.

     Section 6 of article 1182c-1, V.T.C.S.. provides as follows:

            Sec. 6. When c.nycity or town is newly incor-
         porated over all or any part of the territory
         within a water control and improvement district, a
         fresh water supply district or municipal utility
         district, the gove,rningbody may adopt an ordi-
         nance making the Frovisions of this Act applicable
         to such city or t,Dwn and, upon the adoption of
         such an ordinance by a vote of not less than
         two-thirds (2/3) of the entire membership of such
         governing body, the provisions of this Act shall
         thereafter be appXcable to such city or town and
         to such districts situated in whole or in part
         therein.

     Section 6 thus makes tt.eprovisions of article 1182c-1. V.T.C.S..
optional for "any city or town . . . newly incorporated over all or
any part of the territory within a . . . municipal utility district."
This section is in effect an exception to section 1 of article
1182c-1, V.T.C.S., which stz:tesas follows:

            Section 1. Th:.sAct shall apply to all incor-
         porated cities~~d     towns, including Home Rule
         Cities, and those;,perating under general laws or
         special charters -(hereinafter called 'city' or
         'cities')   which-have     heretofore annexed, or
         hereafter' may ar;ex, all or any part of the
         territory within orie (1) or more water control and
         improvement dist&ts,      fresh water supply dis-
         tricts or municcpal utility districts, which
         districts were organized for the primary purpose
         of providing such municipal functions & -the
         supply of fresh water for domestic or commercial
         uses, the furnishtng of sanitary sewer service or
         drainage services, any or all. Such cities shall
         succeed to the powers. duties, assets, and obliga-
         tions of such district or districts in the manner
         and to the extent hereinafter provided. (Emphasis
         added).




                                p. 2510
Honorable Terra1 R. Smith - Page 3 (JM-565)




     When a statute includes a general provision that apparently
applies to all cases and a special provision which applies to a
particular case, the special provision prevails over the general
provision and governs the cases within its terms. Dolan v. Walker, 49
S.W.2d 695 (Tex. 1932); s+r     v. Collins, 25 S.W.2d 804 (Tex. 1930).
See also Gov't. Code, §31l.K!6.

     Lago Vista was incorporated in 1984 over territory included in
the Travis County MUD No. 1. At that time, Lago Vista became a "city
or town . . . newly incorpozated over . . . any part of the territory"
of a municipal utility district within section 6 of article 1182c-1,
V.T.C.S.

     You state that the city of Lago Vista has never adopted an
ordinance which would make the provisions of article 1182c-1,
V.T.C.S., applicable to it and to the Travis County MUD No. 1. The
city is therefore not subject to the provisions of article 1182c-1,
V.T.C.S. See Ford v. Town of Co ell 407 S.W.2d 304. 305 (Tex. Civ.
APP. - Da-as     1966, writ-d'
                             ref d n.r.e.) (town incorporated over
existing water district adopted ordinance "to authorize the Town to
take over the Water Distric.:"). It may annex the remaining portion of
the MUD without taking over its properties and assets, assuming its
debts, liabilities and obligations, or performing its functions as
required by section 2 of a:rticle 1182c-1, V.T.C.S., for cities which
are subject to this statott:.,Nor is the Travis County MUD No. 1 to
be abolished pursuant to s,ection 2 of article 1182c-1, V.T.C.S.,
following annexation by the city of Lago Vista. A city may overlap in
territory with a special purpose municipal entity invested with
limited powers, even though some of their purposes are the same. city
of Pell; v. Harris Count], Water Control and Improvement District
No. 7. 198 S.W.2d 450 (Tex.71946) (city may annex territory located in
a water control and imprsrlement district). See Attorney General
Opinion JM-400 (1985) (city which incorporateswithin an existing
rural fire prevention district remains part of the district).

                             SUMMARY

             The city of La3o Vista was "newly incorporated"
          over part of the territory within the Travis
          County Municipal Utility District No. 1. Lag0
          Vista has not adopted an ordinance pursuant to
          section 6 of arti5Le 1182c-1, V.T.C.S.. making the
          provisions of that statute applicable to it. If
          the city of Lago Vista annexes all of the remain-
          ing territory of the Travis County MUD No. 1, the
          city will not be subject to the requirements in
          article 1182c-1, V.T.C.S., that it take over the
          properties and ilssets of the MUD, assume its
          debts, liabilities and obligations, or perform its




                            p. 2511
Honorable Terra1 R. Smith - Page 4     (JM-565)




          functions. The MUI)will not be abolished pursuant
          to article 1182c-l:,V.T.C.S.. but will continue to
          exist as an entit:rlegally distinct from the city.


                                         Veryltruly yoursA A   , ,



                                       -JIM      MATTOX
                                         Attorney General of Texas

JACK HIGHTOWRR
First Assistant Attorney Ge!u?ral

MARY KELLER
Executive Assistant Attorne:;General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Susan L. Garrissm
Assistant Attorney General




                                    p. 2512
Honorable Terra1 R. Smith - Page 5   (JM-565)



RQ-805


JN-



INDEX HEADINGS


ANNEXATION
CITIES AND TOWNS
POLITICAL SUBDIVISIONS
SPECIAL DISTRICTS (?)
WATER DISTRICTS (?)




                              p. 2513